Order filed, October 08, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00481-CV
                                ____________

                       LUCIDALIA CHAVEZ, Appellant

                                        V.

                         WALTER CHAVEZ, Appellee


                    On Appeal from the 309th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-60726


                                     ORDER

      The reporter’s record in this case was due July 15, 2014. See Tex. R. App.
P. 35.1. On August 21, 2014, this court issued an order for Delores Johnson to file
the reporter’s record on or before September 22, 2014. On September 24, 2014,
the court reporter filed a motion for extension of time to file the record which was
granted until September 29, 2014. This court received a record from the court
reporter on September 29, 2014, which was rejected because it was not in a PDF
searchable format. The court has not received an additional request to extend time
for filing the record. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Delores Johnson, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM